Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 11/29/2021. Claims 1-6 and 8-21 are pending in the case.

Applicant Response
In Applicant’s response dated 11/29/2021, Applicant amended Claims 1 - 6 and 8 - 21  18 and 20 and argued against all objections, and rejections previously set forth in the Office action dated 08/27/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.



Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No.: US 20090271762 Al, Pub. Date: Oct. 23, 2009) in view of Codrington et al. (Pub. No.: US 20170220546Al, Pub. Date: Aug. 3, 2017 ) in further view of Vik et al. (Pub. No.: US 20110107246, Pub. Date: May. 05, 2011).
 
Regarding independent Claim 1, 

Taylor discloses a method for displaying [an edit tracker of] form- based entries on a web page (see Taylor: Fig.1, [0019], stating that the SugarCRM Sugar Professional system is a web based system with many concurrent users), the method comprising: 
generating one or more tabs (see Taylor: Fig.2, [0019], “The user interface may include a home tab 121 (that is selected in FIG. 2) that provides a general overview of Cases, Opportunities, Appointments, Leads, Tasks, Calendar, Team Notices, and Pipeline for the particular user since each user interface is customized for each user based on the access levels and parameters associated with that particular user.”) , wherein: 
each tab corresponds to a different data record from a database, and each tab comprises a plurality of data items (see Taylor: Fig.1A, [0020], “The system may also include an administration module that handles the typical administrative functions of the system. In the exemplary system shown in FIG. 1A, each module contains a subclass of a SugarBean base object 108 and each module references the SugarBean to retrieve the data from the database 110 required for display and uses certain functions and operations instantiated in the SugarBean base object.”), 
each data item of the plurality of data items having an item name and an item value, the item value being displayed in an editable field (see for example Taylor: Fig.2, [0021], “The home tab may also include shortcuts to enter various different types of data, and a quick form for new contacts”, i.e. new contact have item name for example New name and Last name and an item value first name and last name )
receiving a selection of a first tab of the one or more tabs (see Taylor: Fig.1, [0021], “The portal module (selected using a "My portal" tab 122), contains a series of shortcuts which can link to any web site chosen by the user that may include e-mail, forums, or any other web-based application, allowing the system to become a single user interface for multiple applications”); 
displaying, in a data entry region of the web page, the first tab comprising a first plurality of data items of a corresponding first data record (see for example Taylor: Fig.2, [0021], “The home tab may also include shortcuts to enter various different types of data, and a quick form for new contacts”, i.e. new contact have item name for example New name and Last name and an item value first name and last name ) 
Taylor does not explicitly teach or suggest the method wherein:
receiving, for a first data item of the first plurality of data items via a first editable field displaying a first item value of the first data item, a changed first item value for the first data item;
generating a first edit tracker entry for the first data item, the first edit tracker entry comprising a first item name of the first data item, the first item value of the first data item, and the changed first item value of the first data item; 
displaying the first edit tracker entry in an edit tracker region of the web page along with the data entry region, wherein the edit tracker region is configured to display the first edit tracker entry among other edit tracker entries for other data items; 
displaying a first undo button included in the edit tracker entry for the first data item, wherein each edit tracker entry displays an undo button within the entry; and ORA170753-US-NPPage 2 of 25Application No.: 15/658,250
Filing Date: July 24, 2017Attorney Docket No.: ORA170753 (0-523)in response to receiving a selection of the first undo button, reverting the changed first item value to the first item value for the first data item without reverting values of the other data items.
However, Codrington teaches the method wherein: 
receiving, for a first data item of the first plurality of data items via a first editable field displaying a first item value of the first data item, a changed first item value for the first data item (see Codrington: for e.g. Fig. 19, [0122], “illustration of an example edit being made an item 1420A of the one or more text portions 1420 of the document shown in the document panel portion 1408. A commit button 1429 is shown along with the selected item 1420A as well, which button may be selected by the user after the user is finished editing the item 1420A to capture the final outcome of the user's edits. After this edit is captured, for example, FIG. 20 in the revision panel 1418 a comparison of the original item 1420A in the original text box 1426A and a revision text box 1428A linked via the link 1450 to the original text box 1426A and showing the added edit 1460 to the original text of the selected item 1420A (that is still presented in the original text box 1426A).”
generating an edit tracker entry for the first data item (see Codrington: for e.g. Fig. 14, [0118], “a user may have selected opening a document as described above with respect to  the edit tracker entry comprising a first item name of the first data item, the first item value of the first data item, and the changed first item value of the first data item (see Codrington : for e.g. Fig. 16, [0119], “shows a selected portion 1424 of a text portion 1420 that is selected for editing. An original text box 1426 appears in the revision panel 1418 along with a linked revision text box 1428 indicating a first revision and a user name along with a timestamp (including a date and/or time) of the revision. The original text box 1426 includes a like button 1425 and a comments button 1427, and the linked revision text box 1428 includes a commit button 1429 and a comments button 1427.”) 
displaying the first edit tracker entry in an edit tracker region of the web page along with the data entry region, wherein the edit tracker region is configured to display the first edit tracker entry among other edit tracker entries for other data items (see Codrington for e.g. Fig. 14, [0118], [0155], “For example, a user may start editing the original text either in the linked revision text box 1428 or through the selected portion 1424 of the document panel portion 1408 and, once the user is finished with his or her edits, the user may select the commit button 1429 to capture the final outcome of his or her edits, which final outcome will then be displayed to others as  in the example of FIG. 16 on the revision panel 1418.”),[0115], “The document may be published to the web, for example, for such viewing by being embedded into the web site page. It is within the scope of this disclosure that one or more documents may be associated with respective links, such as hyperlinks, to one or more websites that include the embedded documents. The one or more links may be 
	Because both Taylor and Codrington are in the same/similar field of endeavor of document collaboration and modifying information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Taylor to include generating and displaying an edit tracker region or document edit revision tracker in the graphical user interface as taught by Codrington. One would have been motivated to make such a combination to avoid lost records and/or incorrectly revised documents by streamlining the process to collaborate on and store revisions with respect to a document (see Codrington, [0003]-[0004])



	As shown above, Codrington discloses system that display an action history panel that comprise modification or edit history of each edited/manipulated data items. In addition Codrington disclosure shows that the action history entry displays several buttons that are used to change or delete or remove or enable or disable each action history entry’s and the buttons are located within each action history entry as illustrated in in Fig.5, [0082] and Fig.7,[0087].
	Taylor and Codrington 
displaying a first undo button included in the edit tracker entry for the first data item wherein each edit tracker entry displays an undo button within the entry and
in response to receiving a selection of the first undo button, reverting the changed first item value to the first item value for the first data item without reverting values of the other data items.
However, Vik teaches the method of wherein:
displaying a first undo button included in the edit tracker entry for the first data item wherein each edit tracker entry displays an undo button within the entry (see Vik: Fig. 8-12, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 undoes the adjacent action and, in this case, produces the GUI state shown in FIG. 9.”). See also [0054] describing “relationships between a given operation and the objects it affects, and allows the end user to move through separate undo/redo stacks for each object, performing actions on a per-object or per part basis, as opposed to conventional techniques that backtrack through a single, strictly chronological action history for an entire data set.”),See also [0024], stating “a user selects an object, or part of an object, and innovative undo/redo techniques enable the user to apply undo and redo operations to just that object or part of an object, while skipping undo and redo operations for other objects. A user may also apply undo/redo operations in parallel across multiple objects, rather than following a single linear path of undo/redo operations”) and
in response to receiving a selection of the first undo button, reverting the changed first item value to the first item value for the first data item without reverting values of the other data items ( see Vik: Fig.8, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 (receiving a selection of the first undo button) undoes the adjacent action (reverting the changed first item value) and, in this case, produces the GUI state shown in FIG. 9.”). see also [0041] describing the undo/ redo operation as “The undo/redo engine 204 also includes a GUI engine 308 to control a graphical user interface that shows the user a representation of different objects available for undo/redo operations. The undo/redo controls manager 312 displays undo/redo controls for selecting the undo/redo operations available for each object represented on the GUI”). See also Fig.9-12 , [0050]-[0054], describing the undo/ redo operation that is associated with edited object )
	Because Taylor and Codrington in view of Vik address the same/similar issue of monitoring and tracking change or edit or modification of data and manipulating the change, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of to include the method of displaying a first undo button included in the edit tracker entry for the first data item and in response to receiving a selection of the first undo button, reverting the changed first item value to the first item value for the first data item without reverting values of the other data items as taught by Vik. After modification of Taylor, the action history panel 502 that contain selectable buttons that are used to manipulate action history and the associated data item can also Vik. One would have been motivated to make such a combination to enable the user to apply undo and redo operations to only the selected data, while skipping undo and redo operations for other data (Vik [0003])

3Regarding Claim 2,
Taylor, Codrington, and Vik teaches all the limitations of Claim 1. Taylor, Codrington, and Vik further teaches the method wherein: 
in response to the selection of the first undo button (see Vik: Fig.8, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 undoes the adjacent action and, in this case, produces the GUI state shown in FIG. 9.”)
removing the edit tracker entry for the first data item from the edit tracker region of the webpage (see Vik: Fig.9, [0051], “the undo/redo controls manager 312 displays a Redo icon 902 in the lower left corner (left white arrow). The undo/redo controls manager 312 moves the Undo icon 808 in FIG. 8 up to become Undo icon 904 (right white arrow) designating the next action that can be undone in the history of operations for that object. Clicking the Undo icon 904, yields the GUI state shown in FIG. 10.”)
updating, in the data entry region of the webpage, the first editable field displaying the changed first item value of the first data item with the first item value of the first data item (see Vik: Fig.7, [0041], “The GUI engine 308 can display 
	Because Taylor , Codrington and Vik address the same/similar issue of monitoring and tracking change or edit or modification of data and manipulating the change, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of to include the method of displaying a first undo button included in the edit tracker entry for the first data item and in response to receiving a selection of the first undo button, reverting the changed first item value to the first item value for the first data item without reverting values of the other data items as taught by Vik. After modification of Taylor, the action history panel 502 that contain selectable buttons that are used to manipulate action history and the associated data item can also incorporate selectable undo button to revert or undo changes made in a document as taught by Vik. One would have been motivated to make such a combination to enable the user to apply undo and redo operations to only the selected data, while skipping undo and redo operations for other data (Vik [0003])

Regarding Claim 3,
Taylor, Codrington, and Vik teaches all the limitations of Claim 1. Taylor, Codrington, and Vik further teaches the method wherein: 
receiving a selection of a second tab of the one or more tabs ( see Taylor: Fig. 2, [0021],  the portal module, Selected using a "My portal" tab 122, [second tap])
displaying, in the data entry region of the webpage, the second tab comprising a second plurality of data items of a corresponding second data record ( see Taylor: Fig. 2, [0021],  “contains a series of shortcuts which can link [data items] to any web site chosen by the user that may include e-mail, forums, or any other web-based application, [data records].”).
	Taylor does not explicitly teach or disclose the system wherein removing display of the first edit tracker entry for the first data item in the edit tracker region of the webpage.
	However, Codrington teaches the system wherein removing display of the first edit tracker entry for the first data item in the edit tracker region of the webpage (see Lehmann: Fig.29, [0127], “shows a Show Deletes button 1468 as one of the Options 1440 of the revisions controls portion 1406. If a user selects this option, deleted items may be shown by markers in the document panel portion 1408 such as markers 1454 shown in FIG. 30. To remove display of these markers, the Hide Deletes button 1469 of the Options 1440 shown in FIG. 30 would need to be selected by the user”)
	Because both Taylor and Codrington are in the same/similar field of endeavor of document collaboration and modifying information, accordingly, it would have been obvious to Taylor to include removing display of the first edit tracker entry for the first data item in the edit tracker region of the webpage as taught by Codrington. One would have been motivated to make such a combination to avoid lost records and/or incorrectly revised documents by streamlining the process to collaborate on and store revisions with respect to a document.

Regarding Claim 4,

	Taylor, Codrington, and Vik teaches all the limitations of Claim 3.Codrington further teaches the method wherein:
ORA170753-US-NPPage 3 of 24Application No.: 15/658,250Filing Date: July 24, 2017Attorney Docket No.: 0RA170753 (0-523)receiving, for a second data item of the second plurality of data items via a second editable field displaying a second item value of the second data item, a changed second item value (see Codrington: Fig.20, [0122], “in the revision panel 1418 a comparison of the original item 1420A in the original text box 1426A and a revision text box 1428A linked via the link 1450 to the original text box 1426A and showing the added edit 1460 to the original text of the selected item 1420A (that is still presented in the original text box 1426A). The added revision may be color-coded and may be, for example, a green font color to indicate added text by the edit, while the original text is reflected in, for example, a blank font color.”)
displaying, in the edit tracker region of the webpage, a second edit tracker entry for the second data item, the second edit tracker entry comprising a second item name of the second data item, the second item value of the second data item, and the changed second item value of the second data item (see Codrington: Fig.25, [0122], “illustrates a case in which the split becomes its own item 1420B and behaves as any other item (such as item 1420A) may behave and that has such a new thread started. The revision panel 1418 includes an original text box 1426B associated with the new item 1420B and a linked revision text box 1470A that shows an added edit 1460 and a deleted edit 1464. The deleted edit 1464 may be color coded with a color indicative of a deletion, such as a red color.”), wherein: 
selection of the first tab updates the display of the edit tracker region to display the first edit tracker entry for the first data item, and selection of the second tab updates the display of the edit tracker region to display the second edit tracker entry for the second data item (see Codrington: Fig.26, [0125], “illustrates a revision box 1480 in which a user Jill has merged two separate items as shown by the merger plus icon into a single paragraph that represents a single item for storage in the database, as will be described in greater detail below. The user Jill clicked on the spaced between the two items shown on the document panel portion 1408 and deleted the space to create the first revision of the new combined item shown in the revision box 1480. FIG. 27 shows an example in which another user David has decided to edit the user Jill's merged revision. David has clicked on the revision box 1480 to create a merged revision box 1482 and has committed his edits such that the merged revision box 1482 showcases his added edits 1460 and his deleted edits 1464 along with the unedited text.”)
	Because Taylor, Codrington, and Vik are in the same/similar field of endeavor of document collaboration and modifying information, accordingly, it would have been obvious to Taylor to include receiving edit tracker region of the webpage and selection of the second tab updates the display of the edit tracker region to display the second edit tracker entry for the second data item as taught by Codrington. One would have been motivated to make such a combination to avoid lost records and/or incorrectly revised documents by streamlining the process to collaborate on and store revisions with respect to a document (see Codrington, [0003]-[0004])

Regarding Claim 5,
Taylor, Codrington, and Vik teaches all the limitations of Claim 1. Codrington further teaches the method wherein: 
identifying a rule that applies to the first data item, the rule indicating that a change to the first item value of the first data item results in a change of a second item value for a second data item (see Codrington
Applying the rule (see Codrington: Fig. 83, [0154], “system may use a rule to push out changes from a last most snapshot generation to the one or more documents to consume the edited content.”); and
updating the edit tracker region of the webpage to display a second edit tracker entry for the second data item, the second edit tracker entry comprising a second item name of the second data item, the second item value of the second data item, and a changed second item value of the second data item (see Codrington: for e.g. Fig. 14, [0118], “For example, a user may start editing the original text either in the linked revision text box 1428 or through the selected portion 1424 of the document panel portion 1408 and, once the user is finished with his or her edits, the user may select the commit button 1429 to capture the final outcome of his or her edits, which final outcome will then be displayed to others as  in the example of FIG. 16 on the revision panel 1418.”).
	Because both Taylor, Codrington, and Vik are in the same/similar field of endeavor of document collaboration and modifying information, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Taylor to include identifying a rule that applies to the first data item and applying the rule and the edit tracker region of the webpage as taught by Codrington. One would have been motivated to make such a combination to avoid lost records and/or incorrectly revised documents by streamlining the process to collaborate and updating on and store revisions with respect to a document.
Regarding Claim 6,
	Taylor, Codrington, and Vik teaches all the limitations of Claim 1. Vik in view of further teaches the method wherein: 
receiving a selection of the first edit tracker entry for the first data item ( see Vik: Fig.8, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 (a selection of the first edit tracker entry) undoes the adjacent action and, in this case, produces the GUI state shown in FIG. 9.”) d
in response to receiving the selection of the edit tracker entry for the first data item ( see Vik: Fig.8, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 undoes the adjacent action and, in this case, produces the GUI state shown in FIG. 9.”) updating the data entry region of the webpage to place an input focus of the webpage on the first editable field (see Vik: Fig.8, [0051, “the undo/redo controls manager 312 displays a Redo icon 902 in the lower left corner (left white arrow). The undo/redo controls manager 312 moves the Undo icon 808 in FIG. 8 up to become Undo icon 904 (right white arrow) designating the next action that can be undone in the history of operations for that object. Clicking the Undo icon 904, yields the GUI state shown in FIG. 10”) 
wherein the first editable field is a data entry box of a form for the first data record displayed on the first tab (see for example Taylor: Fig.2, [0021], “The home tab may also include shortcuts to enter various different types of data, and a quick form for new 
	Because Taylor , Codrington and Vik address the same/similar issue of monitoring and tracking change or edit or modification of data and manipulating the change, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Taylor and  Codrington to include the method of receiving a selection of the first edit tracker entry for the first data item updating the data entry region of the webpage to place an input focus of the webpage on the first editable field as taught by Vik. One would have been motivated to make such a combination to enable the user to apply undo and redo operations to only the selected data, while skipping undo and redo operations for other data (Vik [0003]).

Regarding independent Claim 8,
This claim is directed to a system claim that has similar scope limitation as Claim 1 and is rejected under the same rationale. 

Regarding Claims 9 and 16,
Claim 9 is directed to a system claim and Claim 16 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 2 and are rejected under the same rationale.

Regarding Claims 10 and 17,
Claim 10 is directed to a system claim and Claim 17 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 3 and are rejected under the same rationale.

Regarding Claims 11 and 18,
Claim 11 is directed to a system claim and Claim 18 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 4 and are rejected under the same rationale.

Regarding Claims 12 and 19,
Claim 12 is directed to a system claim and Claim 19 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 5 and are rejected under the same rationale.

Regarding Claims 13 and 20,
Claim 13 is directed to a system claim and Claim 20 is directed to non-transitory computer-readable medium claim. These claims have similar claim scope limitation as Claim 6 and are rejected under the same rationale.

Regarding Claims 14,
The examiner notes that the graphical user interface is an interface for a customer relationship management program used by service agents to handle support tickets for an is merely an intended use of the graphical user interface and therefore is not given patentable weight and considered to limit the claim.  
The examiner notes that regardless of the above statement, Taylor teaches the webpage is an interface for a customer relationship management program used by service agents to handle support tickets for an enterprise (see Taylor: Fig.2, [0017] the CRM and groupware system is the Sugar Enterprise version 5.1 that was not yet commercially available from SugarCRM Inc. as of the filing date of the provisional patent application and is now commercially available from SugarCRM Inc. (CRM application ) . 

With regard to independent Claim 15,
This claim is directed to a non-transitory computer-readable medium claim that has similar scope limitation as Claim 1 and is rejected under the same rationale.
	
Regarding Claim 21,
Taylor, Codrington, and Vik teaches all the limitations of Claim 1. Vik further teaches the method wherein:
displaying a second undo button included in a second edit tracker entry for a second data item of the first plurality of data items (see Vik: Fig.10, [0052], “the undo/redo controls manager 312 has moved the Redo icon 902 of FIG. 9 up one operation to become Redo icon 1002 in FIG. 10 (because of the Undo operation just executed with respect to FIG. 9), wherein selection of the second undo button (see Vik
(i) Causes a changed second item value for the second data item to revert to a second item value, and (ii) does not cause the changed first item value to revert to the first item value, and wherein the selection of the undo button does not cause the changed second item value to revert to the second item value ( see Vik: Fig.8, [0050], “the two bottom actions in FIG. 8 there are two buttons indicated by white arrows displaying standard "Undo" icons 808, 810. Clicking the Undo icon 808 undoes the adjacent action and, in this case, produces the GUI state shown in FIG. 9.”) see also [0041] describing the undo/ redo operation as “The undo/redo engine 204 also includes a GUI engine 308 to control a graphical user interface that shows the user a representation of different objects available for undo/redo operations. The undo/redo controls manager 312 displays undo/redo controls for selecting the undo/redo operations available for each object represented on the GUI”). See also Fig.9-12 , [0050]-[0054], describing the undo/ redo operation that is associated with edited object )
	Because Taylor , Codrington and Vik address the same/similar issue of monitoring and tracking change or edit or modification of data and manipulating the change, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Taylor and  Codrington to include the method of displaying a second undo button and selection of the second undo button causes a changed second item value for the second data item to revert to a second item value as taught by Vik. One would have been motivated to make such a combination to enable the user to apply undo .

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US-9229920-B1
Fiedler; Nathan Lyle
Compound undo/redo manager for mixed model edits
US 20170206501 A1
Wang; Tso
Work Collaboration System with Hierarchical Views, Media Sharing, and Messaging
US 10366152 B2
Grimm; Stefan Andreas
Online content management system with undo and redo operations
US 20160179978 A1
Dhupar; Vimal
Undo and redo of content specific operations
https://www.youtube.com/watch?v=abTT-GEo4dM


Starting from 00:40-01:45 minutes. As the video illustrates, illustrating that Revision history panel will list all the major changes to the editable fields or data items. The revision history panel enables user to select a specific change to the spreadsheet and when the user select the restore o undo or revert the change made to one specific entry as shown in min. 0:57-1:06. After the user selects to restore or revert the change the Google sheets document updates to reflect the reverting action of the user by restoring the previous data item value. 

Radu Popa
Revision history in Google Sheets


    PNG
    media_image1.png
    709
    1284
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    709
    1272
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    712
    1283
    media_image3.png
    Greyscale




	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177              

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177